           Case 12-19855            Doc 49     Filed 04/09/19 Entered 04/09/19 15:11:36               Desc Main
                                                Document     Page 1 of 10



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: NAVEZ, PATAIN                                 §     Case No. 12-19855
              NAVEZ, REBECCA                                §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $171,947.32                            Assets Exempt:      $9,047.32
      (without deducting any secured claims)

      Total Distributions to Claimants:   $15,139.78              Claims Discharged
                                                                  Without Payment:      $478,048.25


      Total Expenses of Administration:    $2,515.53




               3) Total gross receipts of $17,655.31 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $17,655.31 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 12-19855          Doc 49     Filed 04/09/19 Entered 04/09/19 15:11:36                 Desc Main
                                              Document     Page 2 of 10



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $380,815.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $2,515.53            $2,515.53             $2,515.53


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $493,234.00           $30,220.03           $30,220.03           $15,139.78


   TOTAL DISBURSEMENTS                           $874,049.00           $32,735.56           $32,735.56           $17,655.31




                 4) This case was originally filed under chapter 7 on 05/15/2012. The case was pending for 82
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/11/2019                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 12-19855              Doc 49         Filed 04/09/19 Entered 04/09/19 15:11:36                        Desc Main
                                                         Document     Page 3 of 10




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 Unclaimed property with Illinois State Treasurer                                               1249-000                             $10,155.31

 Inheritance - Grandmothers Estate 1/3 Interest                                                 1129-000                              $7,500.00

                             TOTAL GROSS RECEIPTS                                                                                    $17,655.31

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F       American Honda                4210-000                $11,705.00                       NA                NA                  NA
                Finance
      N/F       Citimortgage Co. Inc          4110-000              $245,062.00                        NA                NA                  NA

      N/F       Hyundai Motor Finance         4210-000                $31,292.00                       NA                NA                  NA

      N/F       TCF Banking &                 4110-000                $92,756.00                       NA                NA                  NA
                Savings

                   TOTAL SECURED                                    $380,815.00                     $0.00              $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
           Case 12-19855        Doc 49    Filed 04/09/19 Entered 04/09/19 15:11:36                Desc Main
                                           Document     Page 4 of 10




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                   UNIFORM          CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                            TRAN.         SCHEDULED          ASSERTED                ALLOWED            PAID
                                    CODE

 Trustee, Fees - RICHARD M.        2100-000                 NA            $2,515.53           $2,515.53        $2,515.53
 FOGEL
 TOTAL CHAPTER 7 ADMIN. FEES
                                                            NA            $2,515.53           $2,515.53        $2,515.53
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                           UNIFORM          CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                          TRAN. CODE      SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                        None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                               CLAIMS
                                              UNIFORM       CLAIMS
 CLAIM                                                                        ASSERTED          CLAIMS       CLAIMS
                     CLAIMANT                  TRAN.     SCHEDULED
  NO.                                                                      (from Proofs of     ALLOWED        PAID
                                               CODE     (from Form 6E)
                                                                                Claim)


                                                        None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 12-19855           Doc 49   Filed 04/09/19 Entered 04/09/19 15:11:36       Desc Main
                                               Document     Page 5 of 10




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                        CLAIMS
                                       UNIFORM        CLAIMS
                                                                       ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT             TRAN.      SCHEDULED
                                                                    (from Proofs of    ALLOWED            PAID
                                        CODE      (from Form 6F)
                                                                         Claim)

     1        Restore Restoration,     7100-000         $5,000.00          $5,623.44     $5,623.44        $2,817.26
              Inc.

     2        FIA CARD SERVICES,       7100-000         $4,732.00          $4,686.84     $4,686.84        $2,348.04
              N.A.

     3        US Department of         7100-000        $13,445.00         $13,135.68    $13,135.68        $6,580.78
              Education

     4        PYOD, LLC as             7100-000         $7,089.00          $6,774.07     $6,774.07        $3,393.70
              assignee of Citibank

    N/F       Chase Fusa               7100-000         $8,937.00                NA            NA               NA


    N/F       Chase Fusa               7100-000         $8,937.00                NA            NA               NA


    N/F       Chicago Patrolmans       7100-000           $432.00                NA            NA               NA
              Federal Credit Union

    N/F       Chicago Patrolmans       7100-000           $432.00                NA            NA               NA
              Federal Credit Union

    N/F       Chicago Patrolmans       7100-000         $6,002.00                NA            NA               NA
              Federal Credit Union

    N/F       Chicago Patrolmans       7100-000         $6,002.00                NA            NA               NA
              Federal Credit Union

    N/F       Citimortgage Co. Inc     7100-000       $120,062.00                NA            NA               NA


    N/F       Citimortgage Co. Inc     7100-000       $120,062.00                NA            NA               NA


    N/F       Premier Credit           7100-000         $3,295.00                NA            NA               NA


    N/F       Premier Credit           7100-000         $3,295.00                NA            NA               NA


    N/F       Tcf Banking & Savings    7100-000        $92,756.00                NA            NA               NA


    N/F       Tcf Banking & Savings    7100-000        $92,756.00                NA            NA               NA


            TOTAL GENERAL
           UNSECURED CLAIMS                           $493,234.00         $30,220.03    $30,220.03       $15,139.78



UST Form 101-7-TDR ( 10 /1/2010)
                  Case 12-19855                   Doc 49      Filed 04/09/19 Entered 04/09/19 15:11:36                                   Desc Main
                                                               Document     Page 6 of 10
                                                           Form 1
                                                                                                                                                   Exhibit 8
                                       Individual Estate Property Record and Report                                                                Page: 1

                                                        Asset Cases
Case No.: 12-19855                                                                        Trustee Name:      (330720) Richard M. Fogel
Case Name:    NAVEZ, PATAIN                                                               Date Filed (f) or Converted (c): 05/15/2012 (f)
              NAVEZ, REBECCA
                                                                                          § 341(a) Meeting Date:       07/18/2012
For Period Ending:       03/11/2019                                                       Claims Bar Date:      10/22/2012

                                   1                              2                      3                      4                    5                  6

                           Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                          and Other Costs)

    1       6322 N. Odell Avenue, Chicago, IL 60631            125,000.00                         0.00                                   0.00                        FA

    2       Harris Bank Checking                                      202.95                      0.00                                   0.00                        FA

    3       TCF Bank Savings                                            0.00                      0.00                                   0.00                        FA

    4       TCF Bank Savings                                            0.00                      0.00                                   0.00                        FA

    5       Bank of America Checking                                  168.67                      0.00                                   0.00                        FA

    6       Premier Credit Union Savings                               25.84                      0.00                                   0.00                        FA

    7       Chicago Patrolmen's Federal Credit                        167.86                      0.00                                   0.00                        FA
            Union Checkin

    8       Chicago Patrolmen's Federal Credit                          0.00                      0.00                                   0.00                        FA
            Union Savings

    9       Security Deposit for rental (Tom Maher,               1,800.00                        0.00                                   0.00                        FA
            Landlord

   10       Misc appliances and furniture                         1,100.00                        0.00                                   0.00                        FA

   11       Misc personal items                                        85.00                      0.00                                   0.00                        FA

   12       Misc clothing                                             180.00                      0.00                                   0.00                        FA

   13       Misc jewelry                                              422.00                      0.00                                   0.00                        FA

   14       Firearms (Police Officer), Camera                         450.00                   450.00                                    0.00                        FA

   15       Term Life Prudential NO CASH VALUE                          0.00                      0.00                                   0.00                        FA

   16       Term Life Prudential NO CASH VALUE                          0.00                      0.00                                   0.00                        FA

   17*      Inheritance - Grandmothers Estate 1/3                Unknown                          0.00                               7,500.00                        FA
            Interest (See Footnote)

   18       2009 Honda Odyssey 27,300 Miles                      16,500.00                        0.00                                   0.00                        FA

   19       2012 Hyundai Sonata 2,000 Miles                      25,745.00                        0.00                                   0.00                        FA

   20       Computer and Printer                                      100.00                      0.00                                   0.00                        FA

   21       Unclaimed property with Illinois State                      0.00                 10,155.31                              10,155.31                        FA
            Treasurer (u)

   21       Assets Totals (Excluding unknown values)          $171,947.32                 $10,605.31                             $17,655.31                    $0.00


        RE PROP# 17          Trustee authorized to sell estate's interest in decedent's estate to Michael and Gary Farr per o/c 1-8-13




UST Form 101-7-TDR ( 10 /1/2010)
                Case 12-19855               Doc 49     Filed 04/09/19 Entered 04/09/19 15:11:36                     Desc Main
                                                        Document     Page 7 of 10
                                                       Form 1
                                                                                                                                Exhibit 8
                                   Individual Estate Property Record and Report                                                 Page: 2

                                                    Asset Cases
Case No.: 12-19855                                                        Trustee Name:      (330720) Richard M. Fogel
Case Name:    NAVEZ, PATAIN                                               Date Filed (f) or Converted (c): 05/15/2012 (f)
              NAVEZ, REBECCA
                                                                          § 341(a) Meeting Date:    07/18/2012
For Period Ending:    03/11/2019                                          Claims Bar Date:     10/22/2012



 Major Activities Affecting Case Closing:

                           3/31/18- Case was reopened on 1/11/18 to administer unscheduled insurance settlement. Trustee has
                           initiated turnover process with Illinois Treasurer's office.

 Initial Projected Date Of Final Report (TFR): 12/31/2013         Current Projected Date Of Final Report (TFR):    11/27/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                        Case 12-19855                 Doc 49       Filed 04/09/19 Entered 04/09/19 15:11:36                                       Desc Main
                                                                    Document     Page 8 of 10
                                                              Form 2                                                                                         Exhibit 9
                                                                                                                                                             Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:                 12-19855                                             Trustee Name:                      Richard M. Fogel (330720)
                          NAVEZ, PATAIN
Case Name:                                                                     Bank Name:                         Rabobank, N.A.
                          NAVEZ, REBECCA
                                                                               Account #:                         ******7866 Checking Account
Taxpayer ID #:            **-***6046
                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/11/2019
                                                                               Separate Bond (if applicable): N/A

    1             2                       3                                           4                                5                      6                        7

  Trans.       Check or       Paid To / Received From            Description of Transaction           Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                               Tran. Code       $                       $

 01/09/13        {17}     MICHAEL FARR                        Sale of debtor's interest in Will of   1129-000           7,500.00                                           7,500.00
                                                              Lillian Farr per o/c 1-8-13

 03/13/13        101      RICHARD M. FOGEL                    Dividend paid 100.00% on               2100-000                                  1,500.00                    6,000.00
                                                              $1,500.00, Trustee Compensation;
                                                              Reference:

 03/13/13        102      Restore Restoration, Inc.           19.85% dividend on Claim # 1,          7100-000                                  1,116.50                    4,883.50
                                                              Ref:

 03/13/13        103      FIA CARD SERVICES, N.A.             19.85% dividend on Claim # 2,          7100-000                                     930.54                   3,952.96
                                                              Ref: XXXXXXXXXXXX3202

 03/13/13        104      US Department of Education          19.85% dividend on Claim # 3,          7100-000                                  2,608.01                    1,344.95
                                                              Ref: XXXXXXXXXXX6574

 03/13/13        105      PYOD, LLC as assignee of            19.85% dividend on Claim # 4,          7100-000                                  1,344.95                        0.00
                          Citibank                            Ref: XXXXXXXX6261

                                              COLUMN TOTALS                                                             7,500.00                  7,500.00                    $0.00
                                                      Less: Bank Transfers/CDs                                                0.00                    0.00
                                              Subtotal                                                                  7,500.00                  7,500.00
        true
                                                      Less: Payments to Debtors                                                                       0.00

                                              NET Receipts / Disbursements                                             $7,500.00               $7,500.00


                                                                                                                                                               false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                       ! - transaction has not been cleared
                        Case 12-19855                 Doc 49       Filed 04/09/19 Entered 04/09/19 15:11:36                                  Desc Main
                                                                    Document     Page 9 of 10
                                                              Form 2                                                                                  Exhibit 9
                                                                                                                                                      Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:                 12-19855                                           Trustee Name:                   Richard M. Fogel (330720)
                          NAVEZ, PATAIN
Case Name:                                                                   Bank Name:                      Rabobank, N.A.
                          NAVEZ, REBECCA
                                                                             Account #:                      ******8000 Checking- Supplemental
Taxpayer ID #:            **-***6046
                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/11/2019
                                                                             Separate Bond (if applicable): N/A

    1             2                       3                                         4                              5                     6                      7

  Trans.       Check or       Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                          Tran. Code       $                       $

 10/30/18        {21}     Susana A Mendoza, Treasurer         Unclaimed property- insurance     1249-000           10,155.31                                        10,155.31
                                                              settlement

 12/20/18       1001      RICHARD M. FOGEL                    Combined trustee compensation &   2100-000                                  1,015.53                   9,139.78
                                                              expense dividend payments.

 12/20/18       1002      Restore Restoration, Inc.           Distribution payment - Dividend   7100-000                                  1,700.76                   7,439.02
                                                              paid at 30.24% of $5,623.44;
                                                              Claim # 1; Filed: $5,623.44

 12/20/18       1003      FIA CARD SERVICES, N.A.             Distribution payment - Dividend   7100-000                                  1,417.50                   6,021.52
                                                              paid at 30.24% of $4,686.84;
                                                              Claim # 2; Filed: $4,686.84

 12/20/18       1004      US Department of Education          Distribution payment - Dividend   7100-000                                  3,972.77                   2,048.75
                                                              paid at 30.24% of $13,135.68;
                                                              Claim # 3; Filed: $13,135.68

 12/20/18       1005      PYOD, LLC as assignee of            Distribution payment - Dividend   7100-000                                  2,048.75                       0.00
                          Citibank                            paid at 30.24% of $6,774.07;
                                                              Claim # 4; Filed: $6,774.07

                                              COLUMN TOTALS                                                        10,155.31              10,155.31                     $0.00
                                                      Less: Bank Transfers/CDs                                           0.00                  0.00
                                              Subtotal                                                             10,155.31              10,155.31
        true
                                                      Less: Payments to Debtors                                                                0.00

                                              NET Receipts / Disbursements                                        $10,155.31            $10,155.31


                                                                                                                                                        false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                  ! - transaction has not been cleared
                 Case 12-19855             Doc 49       Filed 04/09/19 Entered 04/09/19 15:11:36                               Desc Main
                                                         Document     Page 10 of 10
                                                     Form 2                                                                            Exhibit 9
                                                                                                                                       Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         12-19855                                         Trustee Name:                   Richard M. Fogel (330720)
                  NAVEZ, PATAIN
Case Name:                                                         Bank Name:                      Rabobank, N.A.
                  NAVEZ, REBECCA
                                                                   Account #:                      ******8000 Checking- Supplemental
Taxpayer ID #:    **-***6046
                                                                   Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/11/2019
                                                                   Separate Bond (if applicable): N/A




                                                                                                      NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******7866 Checking Account                             $7,500.00          $7,500.00                    $0.00

                               ******8000 Checking- Supplemental                      $10,155.31               $10,155.31                  $0.00

                                                                                      $17,655.31              $17,655.31                   $0.00




UST Form 101-7-TDR (10 /1/2010)
